             Case 1:20-mc-00785-GHW Document 3 Filed 12/22/20 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
                         UNITED STATES DISTRICT COURT FOR                    ELECTRONICALLY FILED
                        THE SOUTHERN DISTRICT OF NEW YORK                    DOC #:
                                                                             DATE FILED: 12/22/2020

UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            Case No. 1:20-mc-785
                                                     (Originally Civil Action No. 32-310)
INTERNATIONAL SALT COMPANY,
INCORPORATED, et al.
     Defendants.




                ORDER TERMINATING FINAL JUDGMENT


        The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


        ORDERED, ADJUDGED, AND DECREED:
        That said final judgment is hereby terminated.

        The Clerk of Court is directed to terminate all pending motions, adjourn all deadlines, and close

this case.
Dated: December 22, 2020                             _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge
